Citation Nr: 0508727	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  96-16 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk



INTRODUCTION

The veteran served on active duty from February 1991 to March 
1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision from 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire, which denied the veteran's 
claim for entitlement to service connection for PTSD.  

In August 1996, the veteran presented personal testimony at 
the RO.  A transcript of the hearing is of record.  

On appeal the veteran has raised the issue of entitlement to 
service connection for a psychiatric disorder other than post 
traumatic stress disorder.  As this issue is not currently 
certified or developed for appellate review, it is referred 
to the RO for appropriate action. 



FINDINGS OF FACT

1.  VA has fully informed the veteran of the evidence 
necessary to substantiate her claim and has made exhaustive 
efforts to develop such evidence.  

2.  While the veteran has submitted medical evidence of a 
current PTSD diagnosis, her claimed in-service stressors 
cannot be verified.  


CONCLUSION OF LAW

Posttraumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 
3.326 (2004).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), is applicable to this appeal.  This 
law redefines the obligations of VA with respect to the duty 
to assist, and the duty to obtain medical opinions where 
necessary.  It also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The provisions of 38 U.S.C.A. § 5103 state that VA must 
provide notice of the evidence necessary to substantiate a 
claim and who is responsible for securing any necessary 
evidence.  The United States Court of Appeals for Veterans 
Claims (Court) specifically recognized that where the notice 
was not mandated at the time of the initial agency of 
original jurisdiction (AOJ) decision, as is the situation in 
the veteran's case, the AOJ did not err in not providing such 
notice specifically complying with section 38 U.S.C.A. 
§ 5103(a), and 38 C.F.R. § 3.159, because an initial AOJ 
adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to have caused injury to the veteran.  
As such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

In March 1995, VA received the veteran's claim of entitlement 
to service connection for posttraumatic stress disorder 
(PTSD).  In January 1996, the RO denied the veteran's claim.  
The appellant appealed, and in February 1996 the RO issued a 
Statement of the Case (SOC).  A Supplemental Statement of the 
Case (SSOC) was issued in June 1996.  In August 1996, the 
veteran presented personal testimony at the RO, and in 
December 1997 and July 1999, the RO issued additional SSOCs.  

The Board remanded the issue of entitlement to service 
connection for PTSD in January 2000 for further development.  
In February 2003, the veteran was issued an additional SSOC.  
In June 2004, the veteran was informed of the requirements of 
VCAA.  In August 2004, the RO issued another SSOC which 
addressed the provisions of the VCAA.  

The Board concludes that the statements contained in the 
February 1996 SOC; the June 1996, December 1997, and June 
1999 SSOCs; the Board's January 2000 Remand; the RO's June 
2004 correspondence pertaining to VCAA; the February and 
August 2004 SSOC have provided the veteran with the 
appropriate law and regulations.  

Factual Background

The veteran served on active duty from February 1991 to March 
1995.  While her DD Form 214 reflects service "in support" 
of Operation Desert Storm, the appellant neither served in 
the Persian Gulf, nor was she awarded any decoration 
reflective of such service.  The appellant does not claim 
that she served in combat.

The appellant contends that she has PTSD due to her 
experiences while serving with the Guantanamo Bay, Cuba 
Haitian Refugee Camp Joint Task Force in 1992.  She reports 
observing many people die from disease and starvation, 
witnessing bodies wash up along the shore, and witnessing a 
site commander, who she cannot identify by name, suffer an 
eye wound during a camp riot.  

The veteran' s service medical records are negative for 
information pertaining to post traumatic stress disorder 
(PTSD) or notation pertaining to any claimed inservice 
stressor.  The service medical records do reveal that she was 
seen in March and July 1992, at a mental health clinic where 
the appellant was diagnosed with an occupational problem.  

Air Force Travel Orders show that the veteran was ordered to 
serve at Guantanamo Bay, Cuba for 90 days beginning in June 
1992.  In an October 1992 enlisted performance report noted 
that she had volunteered to be deployed to Cuba, and that 
while at Guantanamo she received favorable critiques from 
site personnel.

In February 1995, the appellant was seen with complaints of 
frequent trouble sleeping.  Mental health assessments that 
month resulted in finding that the appellant was having a 
phase of life problem.  Providers later found that she had a 
sleep disorder due to multiple joint pain.  

The veteran's post-service medical records are voluminous, 
encompassing six large claims files.  In May 1995, the 
veteran was evaluated at the VA Medical Center in White River 
Junction Vermont for PTSD.  While the examiner diagnosed PTSD 
the claims file was unavailable for the examiner's review.  

During the examination, the veteran related that she was 
deployed to Guantanamo Bay, Cuba in May 1992 and selected to 
participate in search and recovery missions.  She reported 
witnessing traumatic events to include finding a corpse on 
the beach.  When she returned from Cuba in August 1992, she 
reportedly noticed PTSD symptoms.  The veteran reported that 
in service she participated in psychiatric interviews, and 
although five were scheduled, she only participated in three 
because she was abruptly medically discharged, due to a back 
injury.  

In assessing the veteran's complaints, the examiner stated 
that she appeared to fulfill the criteria for PTSD, secondary 
to the events that she reportedly witnessed while serving in 
Cuba.  

In June 1995, the RO received a statement in support of the 
veteran's claim.  She stated that she observed a dead body in 
the water, fled the area, and did not tell anyone what she 
witnessed.  She reported observing many starving children, 
however, she had lost touch with children she helped care for 
at the camp.  She also discussed observing a riot during 
which a site commander suffered an eye injury.  

In a July 1995 letter the RO requested the veteran to provide 
details of the stressful events that she maintains resulted 
in PTSD.  

In July 1995, the veteran was evaluated at the VA Medical 
Center in White River Junction, Vermont.  The examiner noted 
that the veteran's claims files were reviewed extensively.  
In reviewing the claims file, the examiner noted that the 
veteran obtained support in service through her Chaplain, and 
visited the Mental Health Center twice prior to discharge.  
She was diagnosed inservice with a sleep disorder, secondary 
to low back pain and knee pain.  After considering the 
appellant's symptoms and conducting a mental status 
examination, the examiner concluded that the veteran appeared 
to meet the criteria for PTSD.  Additional treatment records 
from the facility report similar findings and treatment for 
PTSD.  

VA Progress Notes, dated in June 1995, show that the veteran 
consistently indicated that one of her most traumatic 
experiences while serving in Cuba was when she witnessed a 
drowned Haitian.  Subsequently dated VA progress notes show 
similar findings, namely that PTSD was caused by putative in-
service stressors.  

In September to November 1995, the veteran received treatment 
for PTSD at Daniel Webster College Health Clinic.  These 
records show that the veteran discussed the trauma associated 
with service, previously mentioned above.  

An October 1995 deferred rating decision acknowledged that 
the veteran was diagnosed with PTSD, as well as the claimed 
in-service stressors that caused PTSD.  It was noted, 
however, that there was no evidence of the veteran's stressor 
and that further development was necessary in order to obtain 
evidence that could verify the claimed stressor.  The January 
1996 rating decision, from which this appeal stems, denied 
the veteran's claim for entitlement to PTSD because there was 
no evidence submitted establishing that a stressful 
experience occurred inservice.  

Thereafter, the veteran presented personal testimony at the 
RO in August 1996.  She testified that she served on active 
duty in Guantanamo Bay, Cuba, and that she witnessed a riot 
that lasted for several days during which a site commander 
suffered an eye injury.  She also testified that she 
witnessed a bloated dead body floating in the water, but she 
did not inform anyone.  She reported that this failure 
resulted in feelings of shame, and that she was very angry at 
the situation as a whole.  The veteran stated that she sought 
help from a Chaplain before discharge; however, she could not 
remember the Chaplain's name.

An August 1997 report from the United States Armed Forces 
Center for Research and Unit Records (CURR) reveals that the 
veteran's stressors could not be verified without additional, 
more specific information.  Specifically, the report shows 
that the veteran claimed she participated in search and 
recovery missions; she claimed that she witnessed people 
dying from starvation, or suffering from acquired immune 
deficiency syndrome (AIDS).  However, the correspondence 
indicated that these putative stressors could not be 
verified.  

In January 1998, the veteran's primary therapist at the VA 
Mental Hygiene Clinic submitted a medical correspondence, 
indicating that the veteran received treatment at the 
facility for mild to moderate PTSD, since December 1995.  The 
primary therapist reiterated the veteran's claimed stressors, 
previously mentioned, that occurred in Guantanamo Bay, Cuba.  

In June 1998, the veteran submitted newspaper and magazine 
clippings in support of her claim.  These articles do not 
specifically reference the appellant's service in Cuba.  
Rather, they detail very difficult camp conditions, the 
health of the detainees, and a report that the camp was 
overrun with rats that were "as big as cats."  A September 
1992 article discusses an Easter 1992 (i.e., an April 19, 
1992) outbreak by detainees which required the use of 
military police forces to quell.

In November 1998, the veteran was evaluated to determine 
whether she in fact suffered from PTSD.  The examiner noted 
that he reviewed the veteran's medical folder, claims file, 
and her personal statements detailing stressful events.  

During the examination, the veteran complained that she was 
plagued by guilt and shame for the incidents that took place 
in Cuba.  Specifically, she related that she felt ashamed for 
not informing anyone of the dead body that she found floating 
in the water while serving in Cuba.  

In assessing whether the veteran suffered from PTSD, the 
examiner explained that the veteran failed to report cardinal 
features of the PTSD diagnostic category.  Based on the 
clinical interview and testing of the veteran, the examiner 
opined that the clinical findings suggested that she suffered 
from a mood disorder, which was masked by advancing other 
psychiatric diagnosis.  The diagnosis was cyclothymic 
disorder.  

VA treatment records, dated in December 1998, reveal that the 
veteran underwent several tests to assess her mental health.  
There were no additional in-service stressors advanced in 
these records.  

The veteran submitted VA Form 646 along with statements to 
support her claim.  In these statements, it was argued that 
the veteran was entitled to service connection based on the 
fact that the she was in continuous therapy since discharge 
and a PTSD diagnosis is clearly of record.  

In January 2000, the Board remanded the veteran's claim for 
entitlement to service connection for PTSD.  The claim was 
further developed and a number of deferred rating decisions 
were issued, indicating what development was still needed.  
In July 2000, the RO requested Airman Military Record, Air 
Force Form 7, in an effort to further develop the veteran's 
claim.  

By correspondence dated in September 2000, the RO in Houston, 
Texas requested combat action reports and other pertinent 
data to support the veteran's claim for service connected 
benefits for PTSD.  

In October 2000, the Houston Vet Center submitted a medical 
correspondence, with supporting documents, certifying that 
the veteran received treatment there for PTSD and depression.  
A Vet Center intake form accompanied the medical 
correspondence.  

A Vet Center psychologist explained that she directly 
observed the veteran's physiological and psychological 
arousal "in session" when asked about her experiences in 
the military.  She indicated that on more than one occasion, 
the appellant called from her place of work crying and 
stating that he was unable to remain at work due to feelings 
of being frightened about what happened to her in service.  
The veteran's reported stressor was reported to involve a 
plane crash.  [The evidence shows that in December 2001 the 
veteran reported participating in pilot training both before 
and after her term of active duty service.  The appellant 
also worked at an airport postservice.] The examiner noted 
that on each occasion the veteran required immediate therapy 
and time off to recuperate.  

The August 2001 CURR report stated that the veteran's Air 
Force (AF) Form 910 verified the assertion that she 
volunteered for deployment to Cuba for refugee assistance 
from May to August 1992.  CURR also revealed that the 
veteran's personnel records show that she received a letter 
of appreciation for her job performance while deployed in 
support of the Haitian Refugee Camp.  CURR was unable to 
verify the veteran's personal involvement concerning a Joint 
Task Force (JTF) established by the Department of Defense. 

Houston VA Medical Center records for the period from 
November 2000 to July 2001, and subsequent thereto, show that 
the veteran received treatment for PTSD, as well as other 
illnesses.  Records from 2001 include the report that the 
appellant had PTSD due to military trauma and childhood 
sexual trauma.
 
In September 2002, the veteran underwent a VA psychiatric 
evaluation during which she reported being raped at age 9, 
and that her family had a history of psychiatric illnesses.  
The in-service stressors detailed in the examination report 
were consistent with those previously discussed.  
significantly, the appellant also discussed witnessing a 2001 
jet crash which killed several passengers, following which 
the veteran was reportedly tasked with helping a medical 
examiner remove corpses from the wreckage.  The examiner 
opined that the veteran described symptoms consistent with 
PTSD.  The stressors included being confronted with dead 
bodies that were that were badly decomposed.  

A February 2003 clinical review by Dartmouth Hitchcock 
Medical Center revealed diagnoses of a conversion disorder, 
prolonged PTSD, a somatoform disorder, a major depressive 
disorder, a panic disorder, and a history of being a victim 
of physical abuse.
 
In April 2003, the veteran submitted a statement in support 
of her claim, which reiterated what her in-service stressors 
consisted of.  In May 2003, she offered as evidence pictures 
of her at Guantanamo Bay, Cuba.  

The veteran underwent a Mental Health Intake Assessment and 
Preliminary Treatment Plan in October and November 2003 at 
the Carroll County Mental Health Services, Northern New 
Hampshire Mental Health Services facility.  It appears that 
beginning in September 2003, the veteran received treatment 
for PTSD at the Carroll County Mental Health facility.  These 
records show that the veteran reported ongoing symptoms of 
PTSD.  

In December 2003, the veteran submitted a statement 
summarizing, according to her account, the reasons 
entitlement to service connection should be granted.  Most 
significant to the current appeal is her argument that she 
suffered from nightmares upon her return from Cuba, she 
endured insults by her superiors while in the service, and 
that she suffers from PTSD, for which she takes medication.  

In September 2004, the RO received a correspondence from the 
veteran, in which she argues that she was sexually abused as 
a child and that the claimed abuse during her childhood years 
does not diminish the fact that she experienced trauma in 
service.  She also argues that the trauma she experienced in 
service aggravated a previously undiagnosed condition.  

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for PTSD, the veteran must 
submit medical evidence of a current disability, evidence of 
a verified in-service stressor, and medical evidence of a 
nexus between service and the current PTSD disability.  38 
C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App 128 (1997).  
Absent a verified in-service stressor to serve as the cause 
of PTSD, no amount of allegations by the veteran or current 
medical diagnoses are sufficient to substantiate the claim.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships, 
lay testimony alone may establish the occurrence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).  The 
phrase "engaged in combat with the enemy" requires that a 
veteran participate in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Determining whether a veteran engaged in 
combat with the enemy requires evaluation of all pertinent 
evidence in each particular case. VAOPGCPREC 12-99; 65 
Fed.Reg. 6257 (2000).  

If VA determines either that the veteran did not engage in 
combat with the enemy, or that she did engage in combat, but 
that the alleged stressor is not combat related, her lay 
testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain credible supporting evidence that corroborates the 
veteran's testimony or statements.  See Moreau v. Brown, 9 
Vet. App. at 395 (1996). 

Analysis

Upon review of the evidence of record, the Board concludes 
that the veteran is not entitled to service connection for 
posttraumatic stress disorder (PTSD).  The Board has come to 
this conclusion based on the fact that the record does not 
contain evidence of an independently verifiable in-service 
stressor.  

The evidence shows that the veteran served in the United 
States Air Force and was deployed to Guantanamo Bay, Cuba in 
1992.  With regard to the veteran's current mental condition, 
the medical records, both VA and non-VA, consistently show 
that she has been diagnosed with PTSD.  The veteran claims 
that PTSD is the result of in-service stressors.  

The veteran served in Cuba in 1992 at Haitian Refugee Camps.  
She reports observing many people die from disease and 
starvation, bodies wash up along the shore, and witnessing a 
site commander suffer an eye wound during a riot.  Notably, 
she is unable to provide the name of the site commander, or 
any evidence that would independently confirm any of her 
claimed inservice stressors.  

The Board's January 2000 remand acknowledged the fact that 
the veteran alleged several in-service stressors and that the 
record included medical evidence of a diagnosis of PTSD.  
However, the Board remanded the issue in order to obtain 
independent verification of the veteran's putative stressors.  
The lack of independent evidence verifying claimed stressors 
is fatal to the appellant's claim. 

The RO has fully developed the evidence on the issue of 
entitlement to service connection for PTSD.  In this regard, 
CURR was able to confirm that the appellant volunteered to 
serve in Cuba, and that she received a letter of appreciation 
for her job performance while deployed there.  CURR also 
enclosed a report by the Centers for Disease Control and 
Prevention which indicated that in 1991 and 1992, the 
Department of Defense established a Joint Task Force migrant 
relief operation, and that migrants were taken to the United 
States Naval Base at Guantanamo Bay, Cuba.  CURR was unable 
to verify the veteran's involvement in the JTF.  

In light of the foregoing the record shows evidence that the 
appellant has PTSD, however, the record lacks evidence 
tending verifying any claimed stressor.  The veteran has not 
offered lay evidence, or any other evidence to corroborate 
her account of what she personally experienced in Cuba.  
Absent an independently verifiable inservice stressor no 
amount of allegations by the veteran or current medical 
diagnoses is sufficient to substantiate the claim.  

Because VA has satisfactorily developed the claim, and after 
such development, the claimed in-service stressors could not 
be verified, entitlement to service connection for PTSD must 
be denied.  38 C.F.R. § 3.304(f).  

The preponderance of the evidence is against the claim; 
therefore, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER


Entitlement to service connection for posttraumatic stress 
disorder is denied.  


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


